Citation Nr: 0120797	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  94-46 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post-traumatic stress disorder.

2.  Entitlement to an increased evaluation for residuals of a 
right shoulder shell fragment wound, currently evaluated as 
20 percent disabling.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.

4.  Whether an appeal for entitlement to an effective date 
earlier than June 12, 1995 for service connection for PTSD 
was timely.

5.  Entitlement to a combined 50 percent evaluation for PTSD, 
evaluated as 30 percent disabling, and for residuals of a 
shell fragment wound to the right shoulder, evaluated as 20 
percent disabling.




REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought. 

The case was previously before the Board in November 1998, at 
which time it was Remanded to afford the veteran VA 
psychiatric and comprehensive medical examinations.  However, 
the examinations were not accomplished because the veteran 
was incarcerated, having been sentenced to life imprisonment.  
The case was once more before the Board in September 2000, at 
which time it was again Remanded to reattempt the requested 
development and, in the alternative, for a record of the 
efforts expended in attempting to afford the veteran the VA 
medical examinations and/or fee based examination(s).  The 
requested development having been largely completed, the case 
is once again before the Board for appellate consideration of 
the issues on appeal.

The Board also notes that in the veteran's correspondence 
dated in May 1999, he asserts an additional claim for 
apportionment.  Because that issue is not before the Board on 
this appeal, it is hereby referred to the RO for appropriate 
action.  


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C. § 5103A. 

As noted above, the veteran is incarcerated.  The VA has a 
duty to assist the veteran in the development of all facts 
pertinent to his claim, including obtaining VA examinations 
which are adequate for adjudication, as well as the duty to 
obtain all relevant treatment records.  Littke v. Derwinski, 
1 Vet. App. 90 (1991).  In particular, the Board notes that 
the duty to assist incarcerated veterans requires VA to 
tailor its assistance to meet the peculiar circumstances of 
confinement as such individuals are entitled to the same care 
and consideration given to their fellow veterans.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

In the event that conducting a VA examination(s) was not 
feasible, the Board previously determined that the RO should 
attempt to secure a fee-based physician(s) to conduct: (1) a 
records review of the veteran's claims file, and (2) an 
examination of the veteran at the correctional facility.  The 
fee-based physician was then to have provided the information 
requested in the November 1998 remand.  This aspect of the 
September 2000 Board's Remand was apparently not 
accomplished.  Remand directives confer upon the veteran or 
other claimant the right to compliance with Remand Orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the 
case is necessarily remanded for additional development in 
these regards.  

When the case was previously before the Board in September 
2000, a claim of entitlement to an effective date earlier 
than June 12, 1995 for establishment of service connection 
for PTSD was referred to the RO for development.  In a letter 
dated in December 2000, the RO determined that pertinent 
notice of the effective date determination was made on May 2, 
1998 and that a timely appeal was not interposed.  Appellate 
rights were supplied to the veteran and his representative 
along with that December 2000 determination.  In his argument 
to the RO dated May 23, 2001, the veteran's representative 
has reasserted that a timely notice of disagreement was 
submitted with respect to the issue of an earlier effective 
date and that a statement of the case should be issued.  The 
Board construes the latter correspondence as a notice of 
disagreement (NOD) as to the RO's December 2000 determination 
that an appeal of the claim for an earlier effective was not 
timely.  A statement of the case was not issued in response 
to that NOD.  Where a veteran has submitted a timely NOD with 
an adverse decision and the RO did not subsequently issue a 
statement of the case addressing the issue, the Board should 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In another vein, applicable statutory and regulatory 
provisions require that VA look to all communications from 
the appellant which may be interpreted as applications or 
claims - formal and informal - for benefits.  In particular, 
VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  In particular, the veteran 
has, on several occasions, questioned the existing combined 
service connected disability rating, whereby his 30 percent 
evaluation for PTSD was combined with a 20 percent evaluation 
for residuals of a shell fragment wound to the right 
shoulder, resulting in a combined 40 percent evaluation.  He 
indicated that he felt that a 50 percent evaluation was 
warranted.  In January 1999, the RO informed the veteran that 
it had determined that a 40 percent combined evaluation was 
proper although appellate rights were not supplied.  
Nonetheless, in February 1999, correspondence was submitted 
by the veteran expressing his disagreement with the January 
1999 determination.  The Board construes the latter as a 
timely NOD.  The RO has not issued a statement of the case on 
the issue pertaining to the combined rating or provided the 
veteran with pertinent regulations concerning combined 
evaluations.  See Manlincon v. West.  

The veteran indicated in correspondence dated in March 2001 
that he continues to receive medical treatment.  The VA's 
statutory duty to assist includes the obligation to obtain 
pertinent treatment records, the existence of which has been 
called to its attention.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, an effort 
should be undertaken to obtain relevant records.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
any inpatient and outpatient treatment 
from the date of his most recent 
incarceration to the present.  Upon 
receipt of the requested information, the 
RO should contact the identified 
facilities and request that all available 
pertinent clinical documentation be 
forwarded for incorporation into the 
record.

If the search for records has negative 
results, documentation to that effect 
should be placed in the claims file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claims.  

2.  Thereafter, the RO should arrange for 
a comprehensive fee based medical 
examination of the veteran, if feasible, 
to ascertain the severity of each of his 
chronic disabilities to be conducted at 
the facility where the veteran is 
incarcerated.  The claims file and a copy 
of this remand must be furnished to and 
be reviewed by each examiner prior to 
completion of the examination.  Notation 
that such review was conducted should be 
incorporated in the respective 
examination report(s).
All necessary tests should be conducted.  
The following examinations should be 
scheduled:

(a) a PTSD examination.  The 
examiner is requested to include an 
opinion of the degree of social and 
industrial impairment of the veteran 
and report a full multiaxial 
diagnosis, including a score on the 
scale of Global Assessment of 
Functioning (GAF) solely 
attributable to PTSD.  To the extent 
possible, the examiner should 
indicate the degree of impairment 
due to PTSD, and any disorders due 
to PTSD or service, as opposed to 
that due to other psychiatric 
disorders, personality defects 
and/or physical disabilities.

and

(b) a comprehensive general medical 
examination.  The examiner(s) is 
requested to render diagnoses of all 
chronic disabilities found to be 
present, for the purpose identifying 
and rating all of the veteran's 
current chronic disabilities.  The 
examiners must set forth findings on 
how the exhibited disabilities, as a 
whole, including any psychiatric 
disorders or personality disorders 
affect the veteran's ability to 
obtain and retain employment.

If the RO is unable to secure a fee-based 
physician(s), the record should contain a 
record of the efforts expended to 
accomplish such examination(s). 

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above including additional 
development warranted pursuant to the 
requirements of the Veterans Claims 
Assistance of Act of 2000, the RO should 
review the expanded file.  Thereafter, 
the RO should readjudicate the issues in 
appellate status. 

The RO should also issue a statement of 
the case to the veteran and 
representative addressing the issue of 
the timeliness of an appeal for 
entitlement to an effective date earlier 
than June 12, 1995 for service connection 
for PTSD and also addressing the issue of 
entitlement to a combined 50 percent 
evaluation for PTSD, evaluated as 30 
percent disabling and for residuals of a 
shell fragment wound to the right 
shoulder, evaluated as 20 percent 
disabling.  Notice of appellate rights 
should also be furnished.

If the determinations remain adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  However, issues pertaining to an 
earlier effective date and/or entitlement 
to a combined 50 percent disability 
evaluation should not be certified to the 
Board unless all applicable appellate 
procedures are followed, including the 
completion of the appeal.

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M.G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




